The conviction is for robbery, and in such case there need be no averments of the value of the property taken. Winston v. State, 9 Texas App., 143; Kelley v. State, 34 Tex. Crim. 413,31 S.W. 174. It was alleged in the instant case that the check taken from the injured party was of a named value. There would have been no necessity to prove value except for the fact of such allegation, which might make proper proof of the value as part of the descriptive averment.
The complaint at the reception of testimony of the witness whose name was signed to the check is renewed upon the ground that he was expressing merely an opinion, in the one instance, when he said the check drawn by witness for $12.35 was worth in money $12.35; in the other instance, that witness had an account with the bank, and that the check would have been paid if presented for payment.
Mr. Underhill in section 467 (3d Ed.) of his work on Criminal Evidence, observes: "The value of stolen property is always largely a matter of opinion. The opinion of the witness as to value, when value is material, *Page 548 
is not of necessity conclusive on the jury. * * * A non-expert witness may always testify as to the value of property." As supporting this proposition see Martinez v. State, 16 Texas App., 122; Saddler v. State, 20 Texas App., 195; Hatfield v. State, 66 Tex.Crim. Rep., 147 S.W. 236. The cases cited by appellant of Cooper v. State, 23 Tex. 331, and Campbell v. State, 10 Texas App., 560, set out opinions upon wholly different matters from those here involved, and are not deemed applicable. We think there was no error in the reception of the testimony.
We are inclined to think appellant correct in his complaint of our statement in the original opinion that we had decided against him on a former appeal the question as to the admissibility of the witness' statement that he had an account at the bank, and that the check would have been paid if presented for payment. Our conclusion was that, because of our former decision this had become the law of the case. Re-examination of the opinion upon a former appeal leads us to make this correction. However, we are of opinion that the testimony referred to was not improperly admitted; hence the correctness or otherwise of said statement would have no effect upon the propriety of our disposition of the case in our former opinion.
Believing said disposition to be correct, appellant's motion for rehearing will be overruled.
Overruled.